Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Requests
The Examiner requests that Applicant carefully review the claims, drawings and specification for other issues that have not been raised so far during prosecution of the instant application.  The drawings filed 9/20/21 and substitute specification filed 9/17/21 for application no. 16/577,886 have been reviewed in detail.  The Examiner believes that the substitute specification and amended drawings should be identical to the  instant application.  
The Examiner request that all of the claim formalities (claim objections and 35 U.S.C. 112 rejections) be addressed.  Many were not addressed in the response to the previous office action(s).  The Examiner is available to discuss to the issues that are being raised in this office action.  
The Examiner again requests that the Applicant provide specific references (i.e., element numbers and/or page and line locations, or alternately pictorial diagrams) for each claimed element to make sure there is support for each and every element that is public to know how each claim limitation is supported.
Specifically, can applicant provide the support for “an outgoing airflow channel” (claim 1), “an incoming airflow channel” (claim 1), “a first body impediment” (claim 1), “a second body impediment” (claim 1), “an actuator assembly” (claim 1), “a server rack logic system” (claims 1 and 13), “a thermal indicator” (claim 3), a “server rack logic unit” (claims 3, 4, 15, and 16), an “actuator” (claims 4 and 13), a “first airflow channel” (claims 7, 10, and 11), a “second airflow channel” (claims 7, 10, and 11), “a first opening” (claim 13), “a second opening” (claim 13).  Can Applicant provide to the Examiner either by citing elements or pictorially as to how each of these claimed elements is supported by the disclosure of the instant application.  If the Applicant provides the mapping for these claimed elements, the Examiner can understand whether the claim language is supported by the originally filed application.
Response to Arguments
The Applicant’s remarks toward “heat release element” and “substantially sealed” (Applicant’s remarks of 11/2/21, p. 7) are irrelevant to the instant application.  
Priority
This application makes reference to or appears to claim subject matter disclosed in Application Nos. 16/577,886 (filed 9/20/19), 15/792,663 (filed 10/24/17), 15/144,788 (filed 5/2/16) and 62,158,529 (filed 5/7/15). If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before 
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under 37 CFR 1.78 and the petition fee under 37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with 37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
A petition must be filed to enter the benefit claim the Applicant requests.  Even though the filing receipt dated 12/1/20 lists the desired benefit claim, the benefit claim requested in the Application Data Sheet dated 11/23/20 was not filed within the required 4/16 month time periods required by 37 CFR 1.78.  For a complete discussion, see the Examiner Answer in related app. no. 16/785,567, dated 7/30/21.  It is noted that the 
Objections to the Claims, Specification and Drawings
There is a lack of correspondence between the claimed subject matter, the detailed written description, the summary of invention and the drawings as to 
a.	Claim 13, lines 2-3 requires “at least one cartridge body, adapted to support an external shell casing . . . of no more than one computer.”  How is the “at least one cartridge body” adapted to support an external shell casing of no more than one computer, when the at least a rail 307 and not a cartridge 2166 is used to support a computer 305?
Drawings
The drawings are objected to because the set of corrected drawings filed in parent application 16/577,886 on 9/20/21 needs to filed in the instant application.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an incoming airflow channel” (claim 1, l. 4), “a first body impediment” (claim 1, ll. 4-5), “first airflow channel” (claim 7, l. 2, claim 10, l. 2, and claim 11, 11, l. 3), “second airflow channel” (claim 7, l. 3, claim 10, ll. 2-3 and claim 11, l. 3) and “a thermal indicator” (claim 3, l. 1, claim 15, l. 1 and claim 18, l. 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The Specification filed in parent application 16/577,886 on 9/17/21 needs to filed in the instant application Appropriate correction is required.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
a.	Claim 1, line 5, “incoming channel” should be “incoming airflow channel”;
b.	Claim 1, line 6, “outgoing channel” should be “outgoing airflow channel”;

d.	Claim 6, line 3, “said impediments” should be “said first and second body impediments”;
e.	Claim 9, line 2; and Claim 12, line 2, “first impediment” should be “first body impediment”;
f.	Claim 9, line 2; and Claim 12, line 2, “second impediment” should be “second body impediment”; 
g.	Claim 13, line 2, “an external shell casing” should be “an external computer shell casing” to denote that this is the shelling casing of a computer and not some other element within the “computer retention cartridge” (see preamble);
h.	Claim 14, line 1, “said body” should be “said at least one cartridge body”; 
i.	Claim 18, line 3, “said impediment” should be “said body impediment”; and	
j.	Claim 18, lines 3-4, “said white list” should be “said temperature range white list”;
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
a.	Claim 1, lines 4-5 requires “a first body impediment adapted to selectively obstruct said incoming [airflow] channel.”  Nowhere in the originally filed priority document is either of the first body impediment or the incoming airflow channel disclosed, and therefore the actuator assembly adapted to dislocate said first body impediment of line 6 is also not disclosed.  There is no disclosure that a single cartridge body having an outgoing airflow channel and an incoming airflow channel.”  Because there is “at least one cartridge body” claimed which means there can be two cartridges bodies, is the support that a first one of the cartridge bodies has an incoming airflow channel and a second one of the cartridge bodies has an outgoing channel?  If this the case then “one” of the cartridges bodies does not have the feature of an incoming airflow channel and an outgoing airflow channel;
b.	Claim 1, lines 6-7 requires “an actuator assembly adapted to dislocate said first and second body impediments.”  Nowhere in the originally filed 
b.	Claim 1, line 8; and Claim 13, line 6 require “a server rack logic system adapted to sample environmental temperatures.”  The specification (dated 7/25/21 in the instant application) at page 2, lines15-16 discloses “a central controller receives signals from a plurality of server racks” and page 13, lines 7-8 discloses “a temperature control sensor in communication with the central controller can send a signal indicative of temperature.”  The Examiner understands the term “sample” as “to take a sample or samples of.”  The originally filed priority document only discloses the server rack logic system receiving an environmental temperature, not that the server rack logic system takes any action to request or poll temperature sensor(s) for environmental temperature that is now being claimed.  Applicant cites that the specification as if there system rack logic system disclosed that can sample environmental temperatures.  What is disclosed is a system rack process that has the capability of receiving an environmental temperature and not requesting environmental temperature (see Applicant’s remarks of 1/11/21, p. 9); 
c.	Claim 5, lines 1-2; and Claim 17, lines 1-2 require “a temperature range white list.”  Nowhere the originally filed priority application is there any disclosure of “a temperature range white list.”  Applicant argues that Temperature Range White List. White List is technology vernacular for an approved set of conditions. The specification discusses approved and undesirable temperature circumstances, including in the most serious of instances, a fire” (Applicant’s remarks of 1/11/21).  This element is called “a temperature range white list” which implies first that there is “a list of approved or favored items” and second that the list includes a range of temperatures.  Neither is disclosed in the originally filed priority document; and  
d.	Claim 7, line 2; Claim 10, line 2; and Claim 19, lines 1-2 require “solely two positions: open and closed.”  Nowhere the originally filed priority document is there any disclosure of the actuator assembly having solely two positions.  Can Applicant can provide where in their disclosure  where “solely two positions: open and closed” is taught?  Further is there not an intermediate position between the open and closed positions as the body impediments is moved between the open and closed positions? Applicant argues that “[t]here is no basis for a demand that a patent application disclose all permutations of variables, and considerable support for the opposite proposition” (Applicant’s remarks of 1/11/21, p. 10).  This a continuation of a chain of four non-provisional application that in turn claim benefit of a provisional application dating back nearly five years before the instant application was filed. The only way the Examiner knows what the Applicant had in their possession is based upon what is disclosed in the original priority document.  Applicant cannot at this point try to obtain .   
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, line 4 requires “an incoming airflow channel.”  What has “the “incoming airflow channel”, the at least one cartridge body or the cartridge body girth? 
c.	Claim 3, lines 2-3; Claim 4, line 2; Claim 5, line 1; Claim 6, line 2; Claim 15, line 2; Claim 16, line 2; Claim 17, line 1; and Claim 18, line 2, “said server rack logic unit” lacks antecedent basis.  Did Applicant to claim “said server rack logic system”?
d.	Claim 4, line 1; Claim 6, line 2; Claim 8, line 1; and Claim 11, line 1, “said actuator” lacks antecedent basis.  Did Applicant intend to claim “said actuator assembly”?
e.	Claim 10, line 2; and Claim 11, lines 2-3, “said first airflow channel” lacks antecedent basis.  Did Applicant intend “said outgoing airflow channel”?

g.	Claim 12, line 2 requires “first impediment.”  Is this “first impediment” the same or different from “a first body impediment” of claim 1, line 4? and
h.	Claim 12, line 2 requires “second impediment.”  Is this “second impediment” the same or different from “a second body impediment” of claim 1, line 5? 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (US 7,310,737).
Alternate I
With respect to Claim 13, Patel teaches a computer retention cartridge (fig. 4, 418 marked with the reference numeral “418”) comprising: at least one cartridge body (fig. 4, body of 418), adapted to support an external shell casing, bearing internal computing components, of no more than one computer (“adapted to” is not positively reciting the limitation of “support an external shell casing, bearing internal computing components, of no more than one computer.”  A small computer such as Raspberry Pi (with its casing) can be leaned up against Patel’s element 418 and therefore supports the Raspberry Pi; Applicant argued that “Patel does not disclose a cartridge device that 
With respect to Claims 15-19, Patel further teaches a thermal indicator (470) in electronic communication with said server rack logic unit (claim 15), said actuator includes an electronic actuator (col. 12, ll. 17-19) in signaled communication with said server rack logic unit (claim 16), said server rack logic unit includes a temperature range white list (col. 14, ll. 18-19 and 50-52, permissible temperatures on white list are below threshold to prevent overheating) (claim 17), a thermal indicator (470) in electronic communication with said server rack logic unit adapted to signal said actuator to reposition said impediment to maintain a temperature range (maintain temperature below overheating threshold) in conformity with said white list (claim 18) and said actuator is adapted to maintain solely two positions: open and closed (col. 12, ll. 16-17) (claim 19).  

Alternate II
With respect to Claim 13, Patel teaches a computer retention cartridge (fig. 4, 418 marked with the reference numeral “418”) comprising:  at least one cartridge body (fig. 4, body of 418), adapted to support an external shell casing, bearing internal computing components, of no more than one computer (“adapted to” is not positively reciting the limitation of “support an external shell casing, bearing internal computing components, of no more than one computer.”  A small computer such as Raspberry Pi (with its casing) can be leaned up against Patel’s element 418 and therefore supports the Raspberry Pi; Applicant argued that “Patel does not disclose a cartridge device that it is intended to support electronic devices on a one-to-one basis” (Applicant’s remarks of 1/11/21, p. 11).  This rejection of claim 13 shows how Patel anticipates the amended limitation of claim 13.  Applicant has not positively recited the “external shell casing, bearing internal computing components, of no more than one computer”), with a cartridge body girth (fig. 4, middle of 418) and defining an airflow channel (fig. 4, inside of tubular 418) spanning said body girth and bounded by a first opening (fig. 4, left side of 418) and a second opening (fig. 4, right side of 418); a body impediment (442 and col. 12, ll. 10-12, varying size) adapted to selectively obstruct said airflow channel; an actuator (col. 12, l. 10-12, controlling size) adapted to dislocate said body impediment; a server rack logic system (460) adapted to sample environmental temperatures (using 470) in fluid communication with said airflow channel.  
With respect to Claims 15-18 and 20, Patel further teaches a thermal indicator (470) in electronic communication with said server rack logic unit (claim 15), said actuator includes an electronic actuator (col. 12, ll. 17-19) in signaled communication .
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (US 9,832,912).
Klein has the same disclosure as the instant case; and therefore, Klein should disclose the same subject matter as being claimed in the instant application.  Since the benefit claim is improperly claimed, priority to App. No. 15/144,788 is being denied.  All the claims are being rejected under 35 U.S.C. 102(a)(1) as anticipated by US 9,832,912, and this is more than 1 year before the filing of the instant application.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





RJH  3/12/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835